Citation Nr: 1517341	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with the Veteran's treatment at Clark Regional Medical Center on November 20-21, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Medical Administration Service (MAS) of the Lexington, KY, VA Medical Center (VAMC), which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on November 20-21, 2013.  He failed to report for a Board videoconference hearing scheduled for March 2015, without explanation, and his hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not attempt to seek treatment at a VA facility on November 20, 2013, nor did he seek authorization for treatment at Clark Regional Medical Center (RMC).  

2.  The Veteran did not sufficiently exhaust the possibility of receiving treatment at the Lexington VAMC on November 20, 2013, given his condition at the time, such as to render VA treatment infeasible.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized medical services rendered at Clark RMC on November 20-21, 2013, have not been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to notify and assist a claimant in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For claims such the one at issue, which fall outside the parameters of Title 38, United States Code, Chapter 51, the VCAA does not apply.  See Barger v. Principi, 16 Vet.App. 132 (2002).  Nevertheless, the legal provisions that govern the Veteran's claim - found in Title 38, United States Code, Chapter 17, and 38 C.F.R Part 17 -- contain their own notice and assistance requirements. Specifically, those provisions direct that VA furnish detailed information about the laws governing claims for payment or reimbursement of unauthorized medical expenses, as well the duties of claimants to submit evidence in support of such claims. 38 C.F.R. § 17.120-33 (2014). 

Additionally, those provisions mandate that, when a claim for payment or reimbursement of unauthorized medical expenses is denied, VA must notify the claimant of the reasons and bases for the denial and of his or her appellate rights, while furnishing all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2014).  In this case, VA met the aforementioned requirements through letters dated in May 2014.  

The Board finds that the Veteran is not prejudiced by appellate review of his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 


Analysis

The Veteran seeks payment or reimbursement of medical expenses incurred in the course of treatment rendered at Clark RMC on the night of November 20-21, 2013.  

Authorization for the hospital visit was not obtained in advance, or within 72 hours of the visit.  See 38 C.F.R. § 17.54 (2014) (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under the law pertaining to payment for unauthorized medical expenses.  Here, the Veteran has a total disability permanent in nature resulting from a service-connected disability; therefore, the claim will be considered under the less restrictive 38 U.S.C.A. § 1728.  In this regard, consideration under 38 U.S.C.A. § 1725 is warranted only if the veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. § 17.1002(i).  

In order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA under 38 U.S.C.A. § 1728, all of the following must be shown:

(1) That the treatment was either for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (or, under certain circumstances, when participating in a course of vocational rehabilitation under the auspices of VA); and

(2) that a medical emergency existed of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; and

(3) that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The first criterion is satisfied.  He has been in receipt of a 100 percent rating for generalized anxiety since 1998.  However, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the listed requirements must be met.  The claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

Briefly, records from the Powell County Ambulance Service show that a unit responded to a call from the Veteran's home at 9:14 p.m. on November 20, 2014, arriving at 9:21 p.m.  The Veteran was transported to Clark RMC, a distance of 28 miles, arriving at 10:06 p.m.  The ambulance records reported the destination as "Patient Choice."  The Clark RMC records show that the Veteran arrived at 10:12 p.m. on November 20, 2013, and was discharged to home at 1:32 a.m. on November 21, 2013.  His discharge diagnosis was fever and upper respiratory infection, in stable condition.  

The MAS denied the Veteran's claim on the basis that VA facilities were feasibly available.  

The Veteran contends that he was unable to drive himself to the VA on November 20, 2013, due to his age and health conditions.  He stated that he became very sick, and his wife called 911 at about 2 in the morning, and they sent an ambulance which took him to the nearest emergency room.  He said he asked them to take him to the VA in Lexington, but that they would only go to the nearest hospital.  He said he was admitted to the hospital with a fever of 102.  He said the doctor would not let him leave until his son who was as nurse at the VAMC in Lexington got off work and could pick him up and drive him home.  He said that he stayed home one day, and then had to go to the emergency room at the Lexington VAMC where he was admitted for a day and night, when his wife could come and drive him home.  

The Veteran's wife wrote, in April 2014, that the Veteran became very sick in the night with a high temperature, and she called the ambulance to take him to the emergency room.  She said that she asked them to take him to the VAMC in Lexington, but that they said they were supposed to take him to the nearest emergency room.  She stated that she could not bring him in herself, as they had  granddaughter visiting, who could not be left by herself.  

The Veteran's son wrote, in May 2014, that he was informed that the Veteran had been taken to Clark RMC by the ambulance due to their policy requirements.  He said that he arrived there shortly after the Veteran.  He said he observed him being very weak, too weak to stand.  He had an ongoing issue with a hernia to his right lower abdomen that the VA had wanted to repair.  He said he was a Registered Nurse and had observed the Veteran's driving skills diminish over the last few years, to the point where he had to be driven everywhere.  He could not have driven himself to the VA that night and hence had to call an ambulance.  He stated that as a nurse, his father needed the transport that night to the emergency room, and had no choice as to the hospital.  

Despite the assertions made by the Veteran, his wife, son and representative, his claim for reimbursement fails for the following reasons.  First, ambulance and hospital records show that the ambulance was called shortly after 9 p.m. on November 20, 2013, and arrived at the hospital shortly after 10 p.m., rather than the 2 a.m. claimed by the Veteran.  Moreover, most of the statements as to why an ambulance had to be called concerned logistical matters, i.e., the Veteran's poor health did not permit him to drive at all; his wife was taking care of a grandchild; and their son was at work.  None of these factors would have prevented the Veteran or his wife from calling the VAMC in Lexington regarding prior authorization, particularly if the ambulance was refusing to take the Veteran any further than Clark RMC.  Their son, a nurse at that VAMC, apparently was contacted at some point; indeed, the son stated that he arrived at the Clark RMC "shortly after" the Veteran, although he was at work at the Lexington VAMC at the time the ambulance was called.  

The Veteran's condition as described in the ambulance records would not have precluded his contacting VA in advance.  Although the call reported possible pneumonia, upon arrival, the Veteran was sitting at a table.  He was red in color, complaining of his throat burning, and said he had had tubes removed from his ears earlier that day at the VA hospital.  Vital signs were within normal limits and the Veteran was advised his blood pressure was acceptable for his history as he monitored it 4 times per day.  He walked to the EMS stretcher without difficulty, and rested comfortably during transfer and transport without incident.  He was transported with a mask over the nose and mouth, but this was for crew safety to minimize spread of germs as he had a mild cough and had been on 4 rounds of antibiotics and still had a high fever.  Upon arrival, the Veteran moved himself to the emergency department stretcher via stand and pivot maneuver.  His condition was stable and remained unchanged during the transfer.  The chief complaint was fever, cough, and sore throat.  

The Clark RMC records show that the Veteran arrived at 10:12 p.m. on November 20, 2013.  At 10:24 p.m., his temperature was 101.5 degrees; by 12:31 a.m., his temperature had decreased to 98.8 degrees.  At 1:30 a.m., it was noted that he had family that he lived with that agreed to bring him back if symptoms worsened.  He only complained of upper respiratory infection symptoms.  He was resting and feeling better and in no distress.  Although the son referred to a hernia in the right lower abdomen, on examination, the abdomen was soft and nontender in all quadrants, and it was specifically noted that there was "no hernia."  The Veteran's representative pointed out that the Veteran is in receipt of a 100 percent rating for anxiety, but examination disclosed normal mentation, and pleasant and cooperative behavior and mood.  

In sum, there is no evidence that the Veteran attempted to obtain prior authorization from VA, or that he attempted to contact VA regarding his transportation problems.  The ambulance company described the destination as "Patient Choice."  The evidence, including the lay statements, does not reflect that, at a minimum, an attempt to obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable under the circumstances, from the perspective of prudent layperson, or that the Veteran's condition precluded such an attempt.  In view of the complete absence of any effort on the Veteran's part to seek treatment at the VAMC, which was less than 20 miles further than Clark RMC from the Veteran's home, or to seek prior authorization (i.e., within 72 hours of the admission) for the treatment, despite being able to contact his son who was at that time working at the VAMC as a nurse, is tantamount to electing the private hospital, the Board finds that VA facilities were feasibly available, as defined in the regulations.  The admission to a private or public hospital at VA expense will only be authorized if a VAMC or other Federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  

The weight of the evidence establishes that VA facilities were feasibly available, and, accordingly, the criteria for reimbursement have not been met.  Therefore, it is not necessary to discuss whether the prudent layperson standard for an emergency was present, as the claim fails because if feasibility.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


	(CONTINUED ON NEXT PAGE)




ORDER

Reimbursement or payment for unauthorized medical services rendered in connection with treatment at Clark RMC from November 20-21, 2013, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


